DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention III in the reply filed on 8/28/2020 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2020.
Claims 11 and 13-15 are examined on the merits and are free of the prior art of record.

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. See responses below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(Prior Rejection Maintained) Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Mahtab et al. (Hepatology International, 2013, Vol. 7, pages 981-989) and Sominskaya et al. (PLoS ONE, 2013, Vol. 8, No. 9).


that includes the core antigen of the hepatitis B virus (HBcAg) that includes the messenger ribonucleic acid (mRNA) at a proportion of more than 45% of the total ribonucleic acid (RNA) of this antigen and of the surface antigen (HBsAg) of the hepatitis B virus (HBV).
The HBsAg includes phosphatidylserine at a proportion of over 5% of the total amount of phospholipids of this antigen.
The pharmaceutical composition is administered by the parenteral and mucosal routes.
The individual receiving the immunotherapy is a patient with chronic hepatitis B (CHB).
The immunotherapy of the CHB patients is used for the prevention of hepatocellular cancer derived from the HBV infection.

*Applicants determined that by culturing E. coli that expresses HBcAg for more than 14 hours yielded a mRNA % of greater than 45 (see Table 1 in specification at page 11).  Furthermore, applicants determined that a proportion of phospholipid total amount can be over 5% if HBsAg is expressed in yeast, specifically P. pastoris. (see Example 2 of specification)

Al-Mahtab et al. teach the combination of hepatitis core and surface antigens in a combined vaccine.  The full-length Core antigen (HBcAg) was produced in E. coli and the surface antigen (HBsAg) was produced in Pichia pastoris. [see methods section “HBsAg/HBcAg vaccine”]  Since the same species of yeast was used as that of the instant application in the 
However, while Al-Mahtab et al. teach that the HBcAg/HBsAg combined vaccine was designed, produced and developed by the Center for Genetic Engineering and Biotechnology of Havana, Cuba (this appears to be the same assignee of the instant invention) it is not specifically stated that the mRNA of HBcAg is at a proportion of more than 45% in their combined vaccine.  
	
Sominskaya et al. teach the production of hepatitis virus like particles (VLPs) based on hepatitis B virus Core antigen that is expressed in E. coli cells for 14-16 hours.  They express variants of the Core antigen with C-terminal truncations (see figures 1 and 2) along with expressing full-length Core. Sominskaya et al. observed that RNA amounts were highest when full-length Core antigen was expressed. [see figure 4]  They also reported that antigenicity of the VLPs was highest when more RNA was retained. [see figure 5]  


One would have been motivated to do so, given the suggestion by Al-Mahtab et al. that administering a combined hepatitis full-length Core and Surface antigen composition, which was obtained from the same assignee of the instant invention, was capable of eliciting an immune response in chronic hepatitis B patients.  There would have been a reasonable expectation of success, given the knowledge that full-length HBcAg expressed in E. coli contained a high amount of RNA compared to truncated HBcAg when cultured from 14-16 hours and the full-length HBcAg+RNA containing VLPs were antigenic, as taught by Sominskaya et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Applicants argue that the Pichia pastoris employed in their working example #2 is different from that of Al-Mahtab et al.  Specifically, the P. pastoris employed by applicant’s in example #2 is genetically transformed.  In addition, by Magnesium containing salts to the yeast culture at a concentration above 1.2%, Phosphatidylserine (PS) was detectable and at concentrations of 1.8-2% the PS was at at least 5% of the phospholipid proportions.   There is not 
In response, applicants have shown that Magnesium concentrations of less than 1.4 results in no detectable PS in the yeast produced HBsAg composition.  However, at a concentration of 1.4 the detectable % of PS is 2.5+/-0.3 and at a concentration of 1.6 the PS % is 5.0+/- 0.4.  Therefore, the +/-0.4 range places the PS amount within the claimed proportion of over 5%. [see Table 3]  While Al-Mahtab et al. do not expressly teach the amount of PS in their hepatitis B virus sAg composition, this composition is identified as Heberbiovac-HB1 or Heberbiovac-HB from reference #22 of Al-Mahtab et al.  Lobaina et al. (Biotecnologia Aplicada, 2008, Vol. 25, pages 325-331) teach that Heberbiovac-HB contains PS as one of its “structural lipids” and is present at detectable levels when it is produced by Pichia pastoris. [see page 329, right column, 3rd full paragraph]  Hernandez-Bernal et al. (Human Vaccines, 2011, Vol. 7, No. 10, pages 1026-1036) also teach that PS is present in the recombinant HBsAg of Heberbiovac-HB, and they teach that PS could also impact overall vaccine immunogenicity. [see last paragraph on page 1033, left column]  While Lobania et al. and Hernandez-Bernal et al. do not specifically identify a specific % of PS in the Heberbiovac-HB, they establish that PS is present and based on applicant’s work presented in the instant application’s Example 2, Magnesium at a concentration at or above 1.4 would be necessary for PS to be detected as reported by these prior art documents, thereby rendering the limitation of over 5% of PS in the HBsAg a feature 

In addition, Sominskaya et al. do not teach that the mRNA of the HBcAg antigen needs to be more than 45% of the total RNA of the HBcAg and HBsAg antigens.  
E. coli that expresses HBcAg for more than 14 hours yielded a mRNA % of greater than 45 (see Table 1 in specification at page 11).  Sominskaya et al. teach the production of hepatitis virus like particles (VLPs) based on hepatitis B virus Core antigen that is expressed in E. coli cells for 14-16 hours.  Therefore, their HBcAg VLP would possess the claimed % of mRNA.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648